USCA11 Case: 20-12495        Date Filed: 08/09/2021     Page: 1 of 6



                                                                [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 20-12495
                              Non-Argument Calendar
                            ________________________

                             Agency No. A070-116-256

MARIA DINORA PORTILLO-MELGAR,

                                                                  Petitioner-Appellant,

                                         versus

U.S. ATTORNEY GENERAL,

                                                                Respondent-Appellee.
                            ________________________

                       Petition for Review of a Decision of the
                            Board of Immigration Appeals
                             ________________________

                                   (August 9, 2021)

Before BRANCH, GRANT, and BRASHER, Circuit Judges.

PER CURIAM:

      Maria Portillo-Melgar seeks review of a decision by the Board of Immigration

Appeals denying her motion for sua sponte reopening. Upon consideration, we

dismiss her petition for a lack of jurisdiction.
          USCA11 Case: 20-12495       Date Filed: 08/09/2021    Page: 2 of 6



                                          I.

      Portillo-Melgar is a native and citizen of El Salvador who entered the United

States without inspection in 1991. She was charged for that conduct and placed in

deportation proceedings. She later applied for asylum in 1993, and the immigration

judge presiding over her case set a hearing for the summer of 1995. But Portillo-

Melgar failed to appear at that hearing, so the immigration judge issued a deportation

order without her present.

      In 2019, Portillo-Melgar filed a motion to reopen her deportation proceedings.

In her motion, she asserted that her life circumstances had changed since 1995.

Specifically, she asserted that she had been granted Temporary Protected Status and

married an American citizen who had filed a visa petition on her behalf that was

approved a year before. She therefore requested that the immigration judge exercise

“sua sponte authority to reopen” her case and remand or terminate her deportation

proceedings.

      The immigration judge denied her motion. It noted that “sua sponte reopening

is limited to exceptional circumstances,” found that the case before it did not involve

such circumstances, and concluded that sua sponte reopening was unwarranted.

Portillo-Melgar appealed the immigration judge’s denial of her motion to the BIA,

which affirmed the immigration judge’s opinion without a written opinion. Portillo-

Melgar then petitioned this Court for review of the BIA’s decision.


                                          2
          USCA11 Case: 20-12495       Date Filed: 08/09/2021   Page: 3 of 6



                                         II.

      “Federal courts are obligated to inquire into subject-matter jurisdiction sua

sponte whenever it may be lacking.” Bing Quan Lin v. U.S. Att’y Gen., 881 F.3d

860, 866 (11th Cir. 2018) (internal quotation marks and citation omitted). We review

our subject-matter jurisdiction to review a petition from the BIA de novo. See id.

“When the BIA summarily affirms the [immigration judge’s] decision without an

opinion, [that] decision becomes the final removal order subject to review.”

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005).

                                         III.

      Portillo-Melgar argues that the BIA erred by failing to meaningfully address

an equitable tolling argument that would have enabled her to file a motion for

statutory reopening. In response, the Attorney General argues that we lack

jurisdiction to review her petition because it challenges a denial of a motion for sua

sponte reopening. We agree with the Attorney General.

      Under the Immigration and Nationality Act, “an alien may file one ‘statutory’

motion to reopen her removal proceedings, and, generally, the motion must be filed

within 90 days of the date of entry of the administratively final order of removal.”

Butka v. U.S. Att’y Gen., 827 F.3d 1278, 1283 (11th Cir. 2016) (citing 8 U.S.C. §

1229a(c)(7)(A), (C)). “The 90-day deadline is subject to equitable tolling,” and

“[t]his Court has jurisdiction to review [a] denial of a petitioner’s motion for


                                          3
          USCA11 Case: 20-12495        Date Filed: 08/09/2021    Page: 4 of 6



statutory reopening.” Id. (citations omitted). Additionally, both an immigration

judge and the BIA have “the authority to reopen removal proceedings sua sponte at

any time,” and “[a] petitioner can file a written motion” requesting an immigration

court “to exercise its sua sponte authority.” Id. (citing 8 C.F.R. § 1003.2(a)); 8 C.F.R.

§ 1003.23(b). However, we lack jurisdiction to review a decision denying a

petitioner’s motion for sua sponte reopening, with a possible exception for

constitutional claims. See id. at 1283, 1285–86 (citing Lenis v. U.S. Att’y Gen., 525

F.3d 1291, 1292, 1294 & n.7 (11th Cir. 2008)). The reason we lack jurisdiction is

that, under the Administrative Procedure Act, “judicial review is not available when

agency action is committed to agency discretion by law”—a kind of agency action

that includes the sua sponte reopening of cases. Id. (internal quotation marks

omitted) (quoting Lenis, 525 F.3d at 1293).

      Portillo-Melgar makes two arguments in her briefing for why we have

jurisdiction to review her petition, but neither of them succeeds.

      First, she argues that the APA does not divest us of jurisdiction to review her

petition and cites Marcello v. Bonds, 349 U.S. 302 (1955), and Ardestani v. I.N.S.,

502 U.S. 129 (1991), in support. But Marcello and Ardestani concerned the extent

to which the APA governed immigration proceedings, not the extent to which such

proceedings can be reviewed by a federal court. See Marcello, 349 U.S. at 303–04

(noting that the petitioner challenged the validity of his deportation order in part


                                           4
          USCA11 Case: 20-12495        Date Filed: 08/09/2021   Page: 5 of 6



because his hearing allegedly failed to comply with the APA); Ardestani, 502 U.S.

at 134 (“Applying our precedent in Marcello, it is clear that Ardestani’s deportation

proceeding was not subject to the APA[.]”). Therefore, neither precedent conflicts

with our clear and controlling holdings in Lenis and Butka.

      Second, she argues that by codifying motions to reopen, Congress intended to

divest immigration courts of their discretionary authority to reopen. She then reasons

that the regulations in 8 C.F.R. §§ 1003.2 and 1003.23 that provide discretionary

authority to reopen fail the Chevron test and so are without legal force. But she fails

to cite any authorities showing that Congress had a clear intention to divest

discretionary authority from immigration courts. Moreover, the Supreme Court has

expressly held “that Congress left the matter where it was [before its most recent

codification regarding motions to reopen]: The BIA has broad discretion, conferred

by the Attorney General, to grant or deny a motion to reopen[.]” Kucana v. Holder,

558 U.S. 233, 250 (2010) (internal quotation marks omitted). Hence, Portillo-

Melgar’s second argument is meritless, and we consequently lack jurisdiction to

review her petition.

      In short, Portillo-Melgar requested that the immigration judge exercise sua

sponte authority to reopen her case. Because she makes no constitutional claims, we

lack jurisdiction to review her petition.




                                            5
          USCA11 Case: 20-12495    Date Filed: 08/09/2021   Page: 6 of 6



                                      IV.

      For the reasons stated above, we DISMISS Portillo-Melgar’s petition because

we lack jurisdiction.




                                       6